UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 5, 2013 Commission file number 000-54614 CELLULAR CONCRETE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-54612 45-4511068 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 100 Pacifica Drive, Suite 130, Irvine, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949-769-6522) 1840 Gateway Drive, Suite 200, Foster City, CA 94404 (Former name or former address, if changed since last report) (Address of Principal Offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR.230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On November 4, 2013, the Company entered into an amended Licensing Agreement with Cellular Concrete Technologies, LLC., Licensor of the Company’s concrete technology. Pursuant to which the terms of the royalty percentagehas beenclarified,"Exhibit A" has been correctly renamed as "Schedule A"and the reference to Schedule C has been removedunder Item 2.7 and has been re-signed as of December 18, 2013. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS Exhibit 10.1 – Licensing Agreement Amendment Number 2 dated December 18, 2013. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 18, 2013 Cellular Concrete Technologies, Inc. By: /s/Paul Falco Name: Paul Falco Title: Chief Executive Officer
